Citation Nr: 0404467	
Decision Date: 02/17/04    Archive Date: 02/27/04

DOCKET NO.  03-15 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Status as a claimant for Department of Veterans Affairs 
benefits.  





ATTORNEY FOR THE BOARD

William Harryman, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  The appellant is the surviving 
spouse of a Philippine servicemember who applied for 
Dependency and Indemnity Compensation (DIC) based on his 
service.  

An informal conference was conducted with a Decision Review 
Officer at the RO in July 2003 in lieu of a formal hearing.  


REMAND

The Board notes that, following receipt of the appellant's 
claim for Dependency and Indemnity Compensation, the RO 
requested verification of the servicemember's service.  The 
National Personnel Records Center (NPRC) replied in April 
2002 that "Subject has no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the United States Armed 
Forces."  

In February 2003, the RO informed the appellant that the 
NPRC's determination was binding on VA and that, therefore, 
she was not entitled to VA benefits.  She subsequently 
submitted additional documents in support of her claim.  
Those documents included a copy of WD AGO Form 38, Report of 
Examination of Enlisted Personnel Prior to Discharge, Release 
from Active Duty or Retirement, for the servicemember, dated 
in March 1946.  As this form is one that was used by the 
Philippine Army and the date is outside the previously 
searched dates, the Board believes that the RO should have 
the service department or the NPRC make an additional attempt 
to verify the servicemember's service, considering that 
document, as well as others that have been provided by the 
appellant.  Sarmiento v. Brown, 7 Vet. App. 80 (1994).  

Therefore, this case is REMANDED for the following additional 
actions:

1.  The RO should forward copies of all 
supporting documents that have been 
submitted by the appellant to the service 
department or the NPRC, as appropriate, 
and request that they make another 
attempt to verify the servicemember's 
service.  

2.  Following receipt of the response 
from the service department or the NPRC, 
the RO should again consider the 
appellant's claim for DIC benefits.  If 
any action taken remains adverse to her, 
she should be furnished a supplemental 
statement of the case and should be given 
an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but she may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  By this REMAND, the Board intimates no opinion, 
either legal or factual, as to any final determination 
warranted in this case.  The purpose of this REMAND is to 
obtain clarifying information and to provide the appellant 
with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




